DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 9 directed to a method non-elected without traverse.  Accordingly, claim 9 has been cancelled.
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a vehicle, comprising: a detection sensor used to detect a surrounding condition of the vehicle; a vehicle controller configured to perform drive control of the vehicle by using a signal output from the detection sensor; a fuel cell configured to generate electric power while generating water; an accumulating portion configured to accumulate the generated water discharged from the fuel cell therein as liquid water; and a cleaning portion connected with the accumulating portion, provided with a nozzle that is open to the detection sensor, and configured to eject the liquid water accumulated in the accumulating portion through the nozzle and thereby clean the detection sensor under control of the vehicle controller; a compressor configured to feed a compressed gas that is supplied to the fuel cell and that is used for power generation; a gas piping connected with the fuel cell and arranged such that the compressed gas flows in; and a pressure piping connected with the gas piping, wherein the cleaning portion causes the liquid water to be ejected from the nozzle by a pressure of the compressed gas that is transmitted from the gas piping through the pressure piping.  The prior art specifically fails to disclose that the water produced by the fuel cell is discharged through a pipe to the sensor using a compressed gas that is fed into the fuel cell with a compressor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722